United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1571
                                   ___________

Audray Rhinehart,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Michael J. Astrue, Commissioner of    *
Social Security,                      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: September 24, 2009
                                Filed: October 19, 2009
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

       This is an appeal from a denial of social security disability benefits for the
appellant, Audray Rhinehart. Rhinehart alleged disability since May 17, 1996,
resulting from hepatitis C, back strain, hernia, and right wrist pain. On February 12,
2004, Rhinehart filed for a Period of Disability and Disability Insurance Benefits,
which were denied. Rhinehart requested a hearing before an Administrative Law
Judge (ALJ), which was held on March 7, 2006. The record before the ALJ revealed
that Rhinehart had received intermittent treatment for hepatitis C since 1994, with
mixed results. The record also revealed that although Rhinehart had not engaged in
substantial gainful activity since 2002, she did engage in a variety of daily activities
that were inconsistent with her claim of disability. Following the hearing, the ALJ
determined that: (1) Rhinehart’s claims of disabling symptoms precluding all
substantial gainful activity were not credible and were inconsistent with the evidence
presented, (2) her treating physician’s opinion that Rhinehart could stand or walk only
four hours per eight-hour workday and would miss more than four work days per
month due to hepatitis C was inconsistent with his own treatment record and the
evidence as a whole, (3) Rhinehart’s failure to take strong pain relief medication and
her failure to seek regular and sustained treatment for her back strain, hepatitis C, and
depression were inconsistent with her claim of disability, (4) Rhinehart has the
residual function capacity to perform a wide range of sedentary work, and such work
exists in the state of Missouri in sufficient number, and (5) considering the medical
evidence and the testimony of the vocational expert, Rhinehart is not disabled.
Accordingly, the ALJ denied Rhinehart’s request for a Period of Disability and
Disability Insurance Benefits. Rhinehart requested review by the Appeals Council,
which was denied.

       Rhinehart commenced this action under 42 U.S.C. § 405(g) in the district
court,1 which affirmed the ALJ’s decision. In its thorough decision, the court held
that: (1) the ALJ’s decision was supported by substantial evidence on the record as a
whole, (2) the ALJ properly assessed Rhinehart’s credibility regarding her subjective
complaints under Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), and (3) the
testimony of the vocational expert constituted substantial evidence upon which the
ALJ could base his decision. Rhinehart then filed this appeal.




      1
        The Honorable Stephen N. Limbaugh, Sr., United States District Judge for the
Eastern District of Missouri, now retired, adopting the Report and Recommendation
of the Honorable Terry I. Adelman, United States Magistrate Judge for the Eastern
District of Missouri.

                                           -2-
      Having carefully reviewed the record and briefs, we find that the
Commissioner’s final decision is supported by substantial evidence on the record as
a whole. See Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004) (discussing
standard of review); Kelley v. Barnhart, 372 F.3d 958, 960 (8th Cir. 2004) (same).
Accordingly, as an opinion would have no precedential value, the judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-